                Case 5:19-cv-00329-JD Document 125 Filed 07/10/20 Page 1 of 1




                                   CHAMBERS MINUTE SHEET

                                                                             DATE July 10, 2020

CIVIL NO. CIV-19-00329–JD

Russ Godfrey, et al.                              -v- CSAA Fire & Casualty Insurance Co.

COMMENCED 10:00 a.m.                  ENDED 10:35 a.m.                       TOTAL TIME 35 mins.

PROCEEDINGS Telephonic Status Conference

JUDGE JODI W. DISHMAN                DEPUTY NYSSA VASQUEZ                   REPORTER        N/A

PLFS COUNSEL Mark A. Engel, Esq. and Keith F. Givens, Esq. (Telephonically)

DFTS COUNSEL Gerard F. Pignato, Esq. and Matthew C. Kane, Esq. (Telephonically)

Counsel appear telephonically as noted above. The Court discusses the trial date and whether the
parties would be ready to hold trial in 2020 or continue to 2021. The Court further discusses the
COVID-19 pandemic and General Order 20-17 filed by the WDOK June 10, 2020 which continued
civil jury trials scheduled for July and August 2020. Counsel for the parties discuss their concerns
about holding a trial in 2020 considering the most recent spike of new COVID-19 cases. Both sides
were agreeable to continuing this trial to sometime in 2021, but also discussed open dates in 2020 to
conduct the trial (the parties continue to hold December 2020 for a possible trial date). Various options
and alternatives discussed with counsel for both parties (spacing of jurors, bench trial, or whether the
parties had any other recommendations for the Court to consider adopting during a trial based on
practices from other courts). Defendant’s counsel advises the Court of one out-of-state witness that is
currently employed by CSAA and that CSAA currently has a travel ban in place for its employees.
Alternatives such as videoconferencing or video deposition for this particular witness discussed. ADR
also discussed, the parties advise the Court they both agree this case will go to trial; however, if that
position changes counsel will continue to communicate with each other regarding meaningful ADR.
Both parties are agreeable to another status conference at the Court’s discretion as the situation
continues to develop (tentatively to be set in September 2020) and are to advise the Court if parties are
willing to stipulate to any alternative proposals or options discussed during today’s conference. Parties
are to continue to hold December 2020 dates at this time.
